By the Court.
The plaintiff is entitled to tax his costs in both actions. They were instituted at different times, and returnable at different periods for trial, and so not within the provisions of Rev. Sts. c. 121, § 15. The defendant was defaulted in both cases, and no question arises as to the right of the plaintiff to sever his claims, and maintain both actions. The only question is that of costs in both actions, and the ruling of the court of common pleas, allowing such costs, was correct. Costs allowed.'